Title: VII. Proposed Amendment to Article 9, 29 August 1782
From: Netherlands, States General of
To: Adams, John



29 August 1782

Het 9e: Artikel zoude tot wegneeming van alle difficulteiten op deeze wy se verandert konnen werden.
Voorts is overeengekomen en beslooten, dat het volkomen vry zal staan aan alle kooplieden, bevelhebbers van Scheepen en andere Onderdaanen of Ingezeetenen der beide contracteerende Mogendheeden in alle plaatsen, respectivelyk gehoorende onder het gebied en de jurisdictie der welderzyd se Mogendheeden, hunne eige zaaken zelfs te verrigten; zullende dezelve wyders omtrend het gebruik van Tolken of Makelaars, mitsgaders met opzigt tot het laden of ontladen hunner Scheepen, en al het geen daar toe betrekkelyk is, over en weeder op den voet van eyge Onderdaanen en in gelykheid met de meest gefavoriseerde Natie geconsidereerd en gehandelt werden.
